DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/30/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 7 and 28, the limitation “triangular top plate and triangular top plate is repetitive and redundant.  It is unclear what applicant meant repeating twice “triangular top plate” in the claims.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-9 and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Rahmani (US 2012/0128337) in view of Krstic (US 2013/0180983).
Claim 1
Rahmani discloses a storage container (105) for storing and transporting fluids, the container comprising a cylindrical top plate (110) with at least one port (135); a cylindrical bottom plate (115), wherein the top and bottom plate have shapes that generally correspond; and a sidewall (120) extending between the top and bottom plate.  Rahmani does not disclose the top and bottom plates being triangular in shape.  However, Krstic discloses a container (1) comprising a top and bottom portions, the container having triangular shape (see figure 1a).  Krstic discloses plurality of triangular containers in a stack arrangement (see figures 2a and 2b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Rahmani with a triangular shape as taught by Krstic for lateral stacking of the container.  Modifying the shape of the container disclosed by Walker would allow efficiently storage and stacking of plurality of containers.
Claim 2
Rahmani further discloses the at least one port in the top plate is an access port (see [0334]).
Claim 3
Rahmani further discloses the bottom plate includes a sump (defined by downward slope in the bottom plate and/or recesses 160 in the bottom plate) (see figure 1).

Rahmani further discloses the bottom plate is configured to be downwardly sloped (see figure 4).
Claims 5 and 6
Krstic discloses the top and bottom including rounded or angular edges/joinders between sides of the container, and the sides corresponding to the edges/joinders (see figure 1a).  After Rahmani is modified by Krstic, the top and bottom plates would include rounded or angular edges/joinders, and the sidewall would correspond to the edges/joinders.
Claims 7 and 21
Krstic discloses the triangular shape of the container being an isosceles triangle, meaning that two of the sides are of equal length than a third side (see abstract).  After Rahmani is modified by Krstic, the shape of the container would be an isosceles triangle.  Rahmani and Krstic does not disclose dimensions of the container sides.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Rahmani and Krstic having either one side shorter or longer than the other two sides depending as users preference for the sides dimensions of the container.  
Claims 8 and 9
Rahmani further discloses channels (125 and 130) formed in the sidewall (see figure 4) capable of attaching a protective collar.
Claims 22 and 23

Claim 24
Rahmani further discloses the bottom plate includes a sump (defined by downward slope in the bottom plate and/or recesses 160 in the bottom plate) (see figure 1).
Claim 25
Rahmani further discloses the bottom plate is configured to be downwardly sloped to the sump (see figures 1 and 4).
Claims 26 and 27
Krstic discloses the top and bottom including rounded or angular edges/joinders between sides of the container, and the sides corresponding to the edges/joinders (see figure 1a).  After Rahmani is modified by Krstic, the top and bottom plates would include 
Claims 28 and 29
Krstic discloses the triangular shape of the container being an isosceles triangle, meaning that two of the sides are of equal length than a third side (see abstract).  After Rahmani is modified by Krstic, the shape of the container would be an isosceles triangle.  Rahmani and Krstic does not disclose dimensions of the container sides.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Rahmani and Krstic having either one side shorter or longer than the other two sides depending as users preference for the sides dimensions of the container.  
Claims 30 and 31
Rahmani further discloses channels (125 and 130) formed in the sidewall (see figure 4) capable of attaching a protective collar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736